—In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (LaCava, J.), entered November 15, 2001, as granted that branch of the plaintiffs’ motion which was for leave to serve a late notice of claim as to the plaintiffs Rufina Gomez and Martin Gomez with respect to their individual causes of action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The determination to grant leave to serve a late notice of claim lies within the sole discretion of the trial court (see General Municipal Law § 50-e [5]; Matter of Valestil v City of New York, 295 AD2d 619, lv denied 98 NY2d 615; Matter of Hobgood v New York City Hous. Auth., 253 AD2d 555). The Supreme Court providently exercised its discretion in granting leave to serve a late notice of claim where the delay was relatively short (17 days), and the defendants failed to demonstrate any prejudice resulting from the delay (see Matter of Bennett v Mele, 295 AD2d 604; Ahferom v Dormitory Auth. of State of N.Y., 282 AD2d 343; Weiss v City of New York, 237 AD2d 212; Matter of Isakov v City of New York, 221 AD2d 531).
The defendants’ remaining contentions, raised for the first time on appeal, are unpreserved for appellate review (see Zafonte v Steinhammer, 277 AD2d 450; Fleet Bank v Powerhouse Trading Corp., 267 AD2d 276). Ritter, J.P., Friedmann, H. Miller and Cozier, JJ., concur.